 


109 HR 2230 IH: Cameron Gulbransen Kids and Cars Safety Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2230 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. King of New York (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Secretary of Transportation to issue regulations to reduce the incidence of child injury and death occurring inside or outside of motor vehicles, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cameron Gulbransen Kids and Cars Safety Act of 2005. 
2.Rulemaking regarding child safety 
(a)Power window safetyNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue regulations applicable to all light passenger vehicles to ensure that power windows and panels automatically reverse direction when they detect an obstruction to prevent children from being trapped, injured, or killed. 
(b)Driver reminder systemNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue regulations applicable to all light passenger vehicles requiring a system of driver notification or reminder system once the ignition switch is in the off position if passengers remain in any of the rear seating positions of the vehicle. 
(c)Rearward visibilityNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue regulations applicable to all light passenger vehicles requiring a rearward visibility performance standard that will provide drivers with an unobstructed view of the area behind the vehicle in order to prevent backing incidents involving death and injury especially to small children and disabled persons. 
(d)Phase in periodThe regulations issued under subsections (a), (b), and (c) shall require that a phase-in period for compliance with the regulations shall commence not later than 6 months after the date such regulations are final, and shall require that all new light passenger vehicles shall be fully in compliance with such regulations not later than September 1, 2010. 
(e)Database on injuries and deaths in nontraffic, noncrash events 
(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall establish and maintain a database of, and collect annually data regarding injuries and deaths in nontraffic, noncrash events involving motor vehicles. The database shall include information regarding— 
(A)the number, types, and proximate causes of injuries and deaths resulting from such events; 
(B)the characteristics of motor vehicles involved in such events; 
(C)the characteristics of the motor vehicle operators and victims involved in such events; and 
(D)the presence or absence in motor vehicles involved in such events of advanced technologies designed to prevent such injuries and deaths. 
(2)AvailabilityThe Secretary shall make the database available to the public. 
3.Child safety information programNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall either supplement a consumer information program relating to child safety or create a new program with information about hazards to children in nontraffic, noncrash incident situations. In executing this program, the Secretary shall— 
(1)utilize information collected pursuant to section 2(e) regarding nontraffic, noncrash injuries, as well as other relevant data from private organizations, to establish priorities for the program; 
(2)address ways in which parents can mitigate dangers to small children arising from, at a minimum, backover incidents, hyperthermia in closed vehicles, and accidental actuation of power windows; and 
(3)make information related to the program available to the public via the Internet and through other means. 
 
